Citation Nr: 0832803	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in July 2008.  A transcript of the hearing 
has been associated with the claim file.  


FINDINGS OF FACT

1.  The veteran's service medical records document that he 
served in the Republic of Vietnam; therefore, his exposure to 
herbicides during service is presumed.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's peripheral 
neuropathy is etiologically related to his active military 
service, including exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, nor may it be presumed that peripheral neuropathy 
was incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of December 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice predated the 
rating decision.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until September 
2007 after the RO's decision.  However, the Board notes that 
the appellant was provided notice and allowed the opportunity 
to submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, the matter is rendered moot.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not been afforded a VA examination for his 
claim because the evidence is adequate to address the appeal.  
Under the facts of this case, the Board has no duty to 
provide a VA examination or obtain a medical opinion.  
Although an August 2008 private medical opinion indicated it 
could not be ruled out that the peripheral neuropathy was 
caused by Agent Orange, this opinion appears to be 
speculation, given that the contemporaneous opinion at the 
time of treatment was that it was idiopathic in nature. That 
is, the opinion does not truly indicate that there may be a 
relationship between the post-service disorder and service, 
as further discussed below.  The Board has carefully 
considered the Court's language in Mclendon that the 
threshold for showing this association is a low one.  
However, there is a threshold that has not been met in this 
case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records, private medical treatment records and 
outpatient medical treatment records have been obtained.  The 
veteran was afforded a Travel Board hearing.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Compensation may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where there is a chronic disease shown as 
such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  Id.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Under the provisions of 38 C.F.R. § 3.309(e) (2007), if a 
veteran was exposed to herbicides in service has a disease 
listed in 38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
acute and subacute peripheral neuropathy provided it is 
manifest within one year after the last exposure to an 
herbicide.  38 C.F.R. § 3.307(a)(6).  For the purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

In this case, the veteran's service medical records reflect 
the veteran served in Vietnam in 1970.  A Malaria Debriefing 
form dated in December 1970 states that the veteran was in 
Vietnam.  Furthermore, the veteran's DD-214 shows that the 
veteran was awarded the Vietnam Service Medal and Vietnam 
Campaign Medal.  There is no affirmative evidence of record 
showing the veteran was not exposed to herbicides in service; 
therefore, his exposure to herbicides is presumed.

Furthermore, the Board notes that private medical treatment 
records and VA outpatient treatment records show that the 
veteran has been diagnosed with peripheral neuropathy.  
Therefore, the veteran's disability is not in question.  

The remaining question for the Board is whether the veteran's 
disability is due to service to include exposure to 
herbicides.

The veteran has been diagnosed with peripheral neuropathy.  
However, the earliest documented diagnosis of peripheral 
neuropathy is not until July 2005, 34 years after discharge 
from service.  The veteran himself, at the Travel Board 
hearing testified that he had no problems with peripheral 
neuropathy while in service and that his condition started in 
2004, 33 years after discharge from service.  There is no 
competent evidence of record which shows that peripheral 
neuropathy manifested within a year of exposure to herbicide.  
Therefore, the Agent Orange regulatory presumption does not 
apply because the first documented diagnosis for peripheral 
neuropathy is more than thirty years after service discharge.  
Clearly, the condition was not manifest within one year of 
exposure to herbicidal agents in Vietnam.  See 38 C.F.R. § 
3.307(a)(6).  Additionally, the veteran was not diagnosed 
with acute or subacute peripheral neuropathy.  His diagnosis 
was peripheral neuropathy, which is not a disease that is 
recognized as being associated with herbicide agents. 38 
C.F.R. § 3.309(e).
 
The Board acknowledges that the record contains an opinion of 
August 2008, from the veteran's private physician, Dr. D.M., 
which states that the veteran "was found to have peripheral 
neuropathy which was thought to be idiopathic," and contains 
an opinion that "there is the possibility that exposure to 
Agent Orange could have triggered the peripheral neuropathic 
process."  However, the Board finds Dr. D.M.'s opinion of 
little probative value.  The Board notes that the letter 
states that the veteran was found to have peripheral 
neuropathy which was thought to be idiopathic.  Idiopathic is 
defined as "of unknown cause or spontaneous origin."  
Dorland's Illustrated Medical Dictionary 443, 905 (28th ed. 
1994).  Furthermore, the Board finds that the physician's 
opinion is speculative at best as evidenced by the use of the 
term "could" and his supposition that there is a 
possibility that exposure to Agent Orange triggered the 
peripheral neuropathy does not rise to the level of a medical 
nexus opinion that the veteran's peripheral neuropathy is, in 
fact, directly related to his exposure to herbicides.  See, 
e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using 
the term "could," without supporting clinical data or other 
rationale, doctor's opinion simply was too speculative to 
provide the degree of certainty required for medical 
opinion).  Thus, Dr. D.M.'s speculative opinion is not 
probative medical evidence of a direct relationship between 
the veteran's peripheral neuropathy and his exposure to 
herbicides in Vietnam.

Additionally, service connection is not established on a 
direct basis.  The veteran's service treatment records 
(STRs), including his pre-induction and separation 
examination reports, and reserve duty physical examination, 
dated in December 1966, November 1971 and March 1972, 
respectively, are completely silent for any complaints, 
treatment, or findings related to any neurological disorder 
to include numbness of the extremities, or any other 
neurological disorder associated with his upper and lower 
extremities.  Furthermore, the Board notes the veteran 
testified that there were no indications of symptoms during 
service, or until 2004.  Also, as noted above, private 
medical treatment records and VA outpatient treatment records 
show that the first time the veteran is shown to complain of 
peripheral neuropathies is in July 2005.  At that time, it 
was reported the veteran's complaints of peripheral 
neuropathy were recent.  Lastly, there is no competent 
evidence of record of a nexus to service.  The veteran has 
not submitted any medical opinion of a nexus to service and 
there is no evidence of continuity of symptomatology.  The 
gap of more than 30 years between the time the veteran was 
separated from service in 1971 and the first time he reported 
having symptoms in 2004 militates against a finding that the 
veteran's current diagnosis is related to a chronic disorder 
that was initially manifested in or shortly after service, 
and also rebuts any assertion of continuity of symptomatology 
since separation from service.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

The veteran clearly relates his post-service peripheral 
neuropathy to his military service.  The Board does not doubt 
the veteran sincerely believes his peripheral neuropathy may 
be related to his exposure to herbicides; however, there is 
no indication the veteran has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  We recognize that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the determination as 
to causation and nexus in this case requires sophisticated, 
professional opinion evidence and, as noted above, there is 
no such medical opinion of record.

In sum, the Board finds the veteran's disability was not 
diagnosed within a year of the last date on which the veteran 
was exposed to a herbicide during active service.  
Furthermore, there is no competent and probative evidence of 
a nexus to service.  Therefore, based upon the reasons and 
bases set forth above, the Board finds the preponderance of 
the competent and probative evidence is against the veteran's 
claim for service connection for peripheral neuropathy, to 
include as due to herbicide exposure, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for peripheral neuropathy, to include as 
secondary to exposure to herbicides, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


